Matter of Miller (2015 NY Slip Op 07506)





Matter of Miller


2015 NY Slip Op 07506


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-09181

[*1]In the Matter of Donna Miller, also known as Donna Pauline Miller, also known as Donna P. Miller, deceased. JP Morgan Chase Bank, N.A., executor-respondent; David Miller, objectant-appellant. (File No. 1088/00)


Law Office of James A. McGlynn, LLC, Bethpage, N.Y., for appellant.
Hahn & Hessen, LLP, New York, N.Y. (Zachary G. Newman and Jonathan M. Proman of counsel), for respondent.

DECISION & ORDER
In a probate proceeding in which the executor of the estate, JP Morgan Chase & Co., petitioned to judicially settle its account, the objectant David Miller appeals from an order of the Surrogate's Court, Suffolk County (Czygier, S.), entered June 26, 2013, which denied the objectants' motion to compel further discovery and to impose sanctions against the executor.
ORDERED that the order is affirmed, with costs payable personally by the appellant.
The Surrogate's Court providently exercised its discretion in denying that branch of the objectants' motion which was to compel the executor to comply with certain discovery requests, as the numerous discovery requests were vague, overbroad, burdensome, or not reasonably calculated to lead to material or necessary information (see Accent Collections, Inc. v Cappelli Enters., Inc., 84 AD3d 1283; Palermo Mason Constr. v Aark Holding Corp., 300 AD2d 460, 461). In addition, many of the requests were duplicative of prior interrogatories and discovery demands to which the executor had already responded.
Since the executor did not fail to comply with a proper discovery request, the Supreme Court properly declined to impose sanctions.
MASTRO, J.P., BALKIN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court